DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
  	Claims 21, 26, 27, 29-35, 38, 39, 41-43 and 45-49 are pending. 
	This office action is in response to an amendment filed 1/11/2022. 
	The instant application claims priority to U.S. application 14/879,573 filed 10/9/2015, now abandoned, which claims the benefit of U.S. Provisional Application No. 62/062,274, filed on October 10, 2014 and U.S. Provisional Application No. 62/218,934, filed on September 15, 2015. 
Applicants arguments regarding priority in the response filed 1/11/2022 combined with the response filed 6/20/2021 establish a priority date for the claims as of the provisional application 62/218,934 which is 9/15/2015. Specifically, applicants have established that the combinatorial method is provided for in provisional application 62/218,934 and that the lung metastasis model provided in the documents is a general model for metastasis. Newly amended claim 45 finds support in ¶069 of the provisional application 62/218,934. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21, 26, 27 and 33 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mellor et al (US 20090297540) in view of Zhou et al (US 20120309691) and Kandimalla et al (US 20110311518). This is a new rejection necessitated by applicant’s amendment. 
The art teaches use of TLR9 agonists for treatment of colon carcinoma wherein treatment is also directed to metastasis thereof (see Mellor et al, ¶0010, 0075-0076 and Zhou et al ¶0039, figure 1). These methods are rationally used with checkpoint inhibitors as well as inhibitors of IDO-1. Specifically, Mellor et al teach methods of treating cancer by enhancing immune response in a subject by use of a TLR9 agonist and an inhibitor of IDO (see e.g. ¶0007 and 0010). Mellor does not teach administration of checkpoint inhibitors but teaches that checkpoint inhibitors induce IDO (see e.g. ¶0094).  This would be contrary to the use of IDO-1 inhibitors unless the inducers of IDO-1 were also inhibited. To this end,  Zhou et al teach that the TLR9 agonists are used to “prime” the tumor response (see e.g. ¶0008 and 0071). And the agonists are used in combination with immune checkpoints such as CTLA-4, 
[0038] Furthermore, as described below, PG-CpG nanoconstructs actively targeted to melanoma cells through both receptor-mediated uptake and tyrosinase-mediated CpG release have been developed and validated. As yet further described herein, antitumor immunity can be enhanced by combination of PG-CpG nanoconstructs with positive and negative costimulatory molecules. For example, the antitumor effect of combinations of nano-CpG and either agonist antibodies for positive costimulatory molecules (such as OX40), or antagonist antibodies for negative costimulatory molecules (such as CTLA-4 and B7) are proposed. Methods are provided for determining the antitumor effect of combinations of nano-CpG and therapeutic antibodies which act on costimulatory pathways in conjunction with cytokine regimens.

[0009] Antitumor reagents have been developed that target immune-costimulatory pathways. Antagonist antibodies against CTLA4 have shown initial promise in treatment of human renal cell carcinoma. Agonist antibody to OX40 has shown a significant increase in survival in tumor-bearing mice. Such reagents may be rationally combined with TLR9 agonists in cancer therapy.

Hence, it would have been prima facia obvious to include the checkpoint inhibitor for colon carcinoma treatment that is used with TLR9 for metastatic therapy given that its use in such therapy is well known and that Mellor provides rational to use it. 
Zhou et al teach a number of cancers are treated that are sarcomas and carcinomas (see e.g. ¶0055). The direct injection into the tumor let to significantly reduced tumor growth.  This method is performed by addition of CpG oligonucleotides that act as the TLR9 agonists. This activates the CD8T cells wherein additional components are used that direct the tumorigenicity activity of the CD8 T cells (see e.g. ¶0009). 
There are two components of the claims lacking in the teachings. First, the references do not explicitly state that the administration of TLR9 sensitizes the tumor microenvironment. However, this is an inherent property of the administration in that the function would result from the actions of the administration of the TLR9 agonist. 
[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). In In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004), the court held that the claimed promoter sequence obtained by sequencing a prior art plasmid that was not previously sequenced was anticipated by the prior art plasmid which necessarily possessed the same DNA sequence as the claimed oligonucleotides. The court stated that "just as the discovery of properties of a known material does not make it novel, the identification and characterization of a prior art material also does not make it novel." Id. See also MPEP § 2112.01 with regard to inherency and product-by-process claims and MPEP § 2141.02 with regard to inherency and rejections under 35 U.S.C. 103.
        


	Kandimalla et al teaches that known TLR9 agonists wherein X is a glycerol linker. These agonists are anti-cancer (see e.g. ¶0007). The agonist can be administered intratumorally (see e.g. ¶0074). 

    PNG
    media_image1.png
    47
    433
    media_image1.png
    Greyscale

	Based on such teachings, it would have prima facie been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the specific TLR9 agonist as taught by Kandimalla et al in the methods of Mellor et al that provide guidance for treatment of colon carcinoma and metastasis with TLR9 agonists and IDO-1 inhibitors which are induced by checkpoint proteins in view of Zhou et al which primes the patient with TLR9 agonists in order to treat metastatic tumors as well as the local tumor and furthermore to use an additional set of combinatorial therapies that include checkpoint inhibitors. Such a modification would have resulted in a method encompassed by the claimed invention. As noted above: 1) Mellor et al teach that colon cancer and their metastasis can be treated by use of TLR9 agonists and IDO-1 inhibitors, 2) Zhou et al teach use of therapies to treat metastatic cancer wherein the treatment relies on priming by TLR9 and use of combinatorial therapies that includes checkpoint inhibitors and 3) Kandimalla et al teach that TLR9 agonist with SEQ ID NO:4 is well known in the art. Thus, a person of ordinary skill in the art, absent evidence to the contrary, would have reasonably expected that the combined method would have expected the ability to successfully treat metastatic cancer by attacking multiple arms of the tumor response wherein TLR9 primes the tumor.
	Mellor teaches that this inhibitor for IDO is 1MT (see e.g. ¶0004). 


29-32, 34, 35, 38, 39, 41-43 and 45-49 are rejected under 35 U.S.C. 103 as being unpatentable over Mellor et al (US 20090297540) in view of Zhou et al (US 20120309691) and Kandimalla et al (US 20110311518) as applied to claims 21, 26, 27 and 33 above, and further in view of Munn and Mellor (US 20050186289), Frazier et al (US 20140363442) and Hoves et al (US 20140314771), Eisenbach-Schwartz (WO 2015136541 efd 3/12/2014) and Holmgaard et al (JEM, 2013, pages 1389-1402). 
The teachings above are supplemented with the following art known components. 
Regarding claims 29-32, the art teaches use of methods of administering cancer therapeutics orally and parenterally. Munn and Mellor teach that oral delivery of 1MT leads to enhanced bioavailability (see e.g. ¶0189). Frazier et al teach that mAB such as ipilimumab can be administered parenterally (see e.g. ¶0258 and 0287). 
Regarding claim 34, Eisenbach-Schwartz teaches that the patient was unresponsive to combinatorial therapy (¶0101). 
Regarding claim 35 and remaining dependent claims, the above teachings are combined with the teachings of Hoves et al which teaches that dosages of compositions or cycles of treatment require administration of at least 2 doses. 	
Regarding claims 46 and 47, Eisenbach-Schwartz teaches that in combinatorial therapy, INCB024360 is suitable. 
Regarding claim 45, Holmgaard et al teach that combining IDO-1 with checkpoint inhibitors is best treatment for resistant cancer and will inherently lead to an increase in IDO inhibitor anti-tumor activity (see e.g. page 1389). 
 Based on such teachings, it would have prima facie been obvious to one of ordinary skill in the art at the time the invention was made to use the patients of Damiano et al in the methods of Zhou et al in view of Mellor et al wherein Holmgaard et alt each what the method can accomplish. As well, .

Response to Arguments
	The arguments are based in claim amendments which are addressed by new art necessitated by applicant’s amendment. Applicants argue wrongly that Zhou does not teach treatment of colon carcinoma. However, this is not found to be true. 
[0039] Vaccines based on the novel nano-CpG described herein can induce effective T-cell immune responses against melanoma using whole tumor as antigen. By utilizing these novel nanoconstructs for targeted delivery of immunostimulatory agents, improved antitumor efficacy can be produced. Furthermore, although melanoma has been demonstrated to be an excellent model system for testing immune strategies, the strategies described herein are applicable to treat other types of cancers, such as lung cancer and colon cancer.

Applicants argue in a number of locations that the secondary references are silent as to treatment methods that are actually provided for in the primary references. However, all of the arguments are based in an alleged lack of teaching of methods to treat colon carcinoma that is metastatic. New art as well as pointed teachings by Zhou demonstrate this is not true. 

Conclusion
Related art not cited in the rejection: WO 2013083659
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARIA MARVICH/Primary Examiner, Art Unit 1633